



Exhibit 10.2


JOHNSON CONTROLS INTERNATIONAL PLC 2012 SHARE AND INCENTIVE PLAN (AMENDED AND
RESTATED As of MARCH 8, 2017)


ARTICLE 1
PURPOSE


1.1     Purpose. The purposes of this Johnson Controls International plc 2012
Share and Incentive Plan, as amended and restated (the “Plan”), are to promote
the interests of Johnson Controls International plc (and any successor thereto)
by (i) aiding in the recruitment and retention of Directors and Employees, (ii)
providing incentives to such Directors and Employees by means of
performance-related incentives to achieve short-term and long-term performance
goals, (iii) providing Directors and Employees an opportunity to participate in
the growth and financial success of the Company, and (iv) promoting the growth
and success of the Company’s business by aligning the financial interests of
Directors and Employees with that of the other shareholders of the Company.


1.2     Background; Effective Date. The original effective date of this Plan was
October 1, 2012. The Plan was amended and restated as of November 17, 2014, was
amended and restated again in connection with the merger (the “Merger”) that was
consummated on September 2, 2016 (the “Amendment Effective Date”) pursuant to
the Agreement and Plan of Merger, dated as of January 24, 2016, by and among the
Company, Johnson Controls, Inc. and Jagara Merger Sub LLC (the “Merger
Agreement”), to reflect the effect of the Merger and the Parent Share
Consolidation (as defined in the Merger Agreement), and is being amended,
effective as of the date of the Company’s annual meeting in 2017 (the “2017
Restatement Date”), to consolidate the permissible performance measures and
individual award limits for all Participants. The amendment and restatement in
connection with the Merger was intended to reflect the assumption into this Plan
of the remaining share reserves under the Johnson Controls, Inc. 2012 Omnibus
Incentive Plan and the Johnson Controls, Inc. 2003 Stock Plan for Outside
Directors (the “Legacy Johnson Controls Plans”) as of the Amendment Effective
Date. Following the Amendment Effective Date, no further awards may be made
under the Legacy Johnson Controls Plans.


ARTICLE 2
DEFINITIONS


For purposes of the Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context:
“Acquired Company” means any business, corporation or other entity acquired by
the Company or any Subsidiary.
“Acquired Grantee” means the grantee of a share-based award of an Acquired
Company and may include a current or former Director of an Acquired Company.
“Award” means any form of incentive or performance award granted under the Plan,
whether singly or in combination, to a Participant by the Committee pursuant to
any terms and conditions that the Committee may establish and set forth in the
applicable Award Certificate. Awards granted under the Plan may consist of:





--------------------------------------------------------------------------------





(a)    “Share Options” awarded pursuant to Section 4.3;
(b)    “Share Appreciation Rights” awarded pursuant to Section 4.3;
(c)    “Short-Term Performance Awards” awarded pursuant to Section 4.4;
(d)    “Long-Term Performance Awards” awarded pursuant to Section 4.5;
(e)    “Other Share-Based Awards” awarded pursuant to Section 4.6;
(f)    “Nonemployee Director Awards” awarded pursuant to Section 4.7; and
(g)    “Substitute Awards” awarded pursuant to Section 4.8.
“Award Certificate” means the document issued, either in writing or an
electronic medium, by the Committee to a Participant evidencing the grant of an
Award.
“Board” means the Board of Directors of the Company.
“Cause” means (a) for Awards granted prior to the Amendment Effective Date,
misconduct that is willfully or wantonly harmful to the Company or any of its
Subsidiaries, monetarily or otherwise; and (b) for Awards granted on or after
the Amendment Effective Date, (i) if the Participant is subject to an employment
agreement with the Company or a Subsidiary that contains a definition of
“cause”, such definition, or (ii) otherwise, except as otherwise determined by
the Committee and set forth in an Award Certificate, any of the following as
determined by the Committee: (A) violation of the provisions of any employment
agreement, non-competition agreement, confidentiality agreement, or similar
agreement with the Company or a Subsidiary, or the Company’s or a Subsidiary’s
code of ethics, as then in effect, (B) conduct rising to the level of gross
negligence or willful misconduct in the course of employment with the Company or
a Subsidiary, (C) commission of an act of dishonesty or disloyalty involving the
Company or a Subsidiary, (D) violation of any federal, state or local law in
connection with the Participant’s employment or service, or (E) breach of any
fiduciary duty to the Company or a Subsidiary.
“Change in Control” means the Merger and, subsequent to the Merger, the first to
occur of any of the following events:
(a)    any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (i) the Company or any Subsidiary or (ii) any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or
(b)    persons who, as of immediately following the Merger constitute the Board
(the “Incumbent Directors”) cease for any reason (including without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction) to
constitute at least a majority thereof, provided that any person becoming a
director of the Company subsequent to the Merger shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least 50 percent of the Incumbent Directors; but
provided further, that any such person whose





--------------------------------------------------------------------------------





initial assumption of office is in connection with an actual or threatened proxy
contest relating to the election of members of the Board or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
defined in Section 13(d) and 14(d) of the Exchange Act) other than the Board,
including by reason of agreement intended to avoid or settle any such actual or
threatened contest or solicitation, shall not be considered an Incumbent
Director; or
(c)    consummation of a reorganization, merger or consolidation or sale or
other disposition of at least 80 percent of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or
(d)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
“Change in Control Termination” shall mean a Participant’s Involuntary
Termination that occurs during the period beginning 60 days prior to the date of
a Change in Control and ending two years after the date of such Change in
Control.
“Code” means the United States Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.
“Committee” means the Compensation and Human Resources Committee of the Board or
any successor thereof or any subcommittee of the Board to which the Board has
delegated power to act under or pursuant to the provisions of the Plan.
“Company” means Johnson Controls International plc, or any successor thereto.
“Consultant” means an individual who provides bona fide services to the Company
or any Subsidiary, other than an Employee or Director.
“Deferred Share Unit” means a Unit granted under Section 4.6 or 4.7 to acquire
Shares upon Termination of Employment or Termination of Directorship, subject to
any restrictions that the Committee, in its discretion, may determine.
“Director” means a member of the Board.
“Disabled” or “Disability” means (a) for Awards granted prior to the Amendment
Effective Date, the inability of the Director or Employee to perform the
material duties pertaining to such Director’s directorship or such Employee’s
employment due to a physical or mental injury, infirmity or incapacity for 180
days (including weekends and holidays) in any 365-day period, the existence or
nonexistence of a Disability being determined by an independent physician
selected by the Company and reasonably acceptable to the Director or Employee;
and (b) for Awards granted on or after the Amendment Effective Date, except as
otherwise determined by the Committee and set forth





--------------------------------------------------------------------------------





in an Award agreement: (i) with respect to an Incentive Share Option, the
meaning given in Code Section 22(e)(3), and (ii) with respect to all other
Awards, the inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of at least
twelve (12) months, as determined by the Committee, the determination of
Disability being made by the Committee, which may request such evidence of
disability as it reasonably determines.
“Dividend Equivalent” means an amount equal to the cash dividend or the Fair
Market Value of the share dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable.
“Employee” means any individual who performs services as an officer or employee
of the Company or a Subsidiary (including any Director who is also an Employee).
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Share Option or with respect to which the amount of any
payment pursuant to a Share Appreciation Right is determined.
“Fair Market Value” means, on a given date, (i) the closing sale price of the
Shares on the New York Stock Exchange (NYSE) Composite Tape on such date (or the
next preceding day if no sales were reported for such date), or (ii) if the
Shares are not listed or admitted on the NYSE, but are traded on another
national securities exchange or in an over-the-counter market, the last sales
price on such date, or if no last sales price is reported, the average of the
closing bid and ask price for the Shares on such date (or the next preceding day
if no such information was reported for such date) or (iii) if the Shares are
neither listed on a national securities exchange nor traded in an
over-the-counter market, a price determined by the Committee by the reasonable
application of a reasonable valuation method.
“Fair Market Value Share Option” means a Share Option with an Exercise Price
that is fixed by the Committee at a price equal to the Fair Market Value of a
Share on the date of grant.
“GAAP” means United States generally accepted accounting principles.
“Incentive Share Option” means a Share Option granted under Section 4.3 of the
Plan that meets the requirements of Code Section 422 and any related regulations
and is designated in the Award Certificate to be an Incentive Share Option.
“Involuntary Termination” means a Termination of Employment of the Participant
initiated by the Company or a Subsidiary for any reason other than Cause,
Disability or death.
“Key Employee” means an Employee who is a “covered employee” within the meaning
of Code Section 162(m)(3).
“Long-Term Performance Award” means an Award granted under Section 4.5 of the
Plan.
“Non-Employee Director” means any member of the Board, elected or appointed, who
is not an Employee of the Company or a Subsidiary.





--------------------------------------------------------------------------------





“Nonqualified Share Option” means any Share Option granted under Section 4.3 of
the Plan that is not an Incentive Share Option.
“Participant” means an Employee, a Director, a prospective Employee or Director,
and a Consultant who, in each case, is selected by the Committee to participate
in the Plan. Participant shall also include any Acquired Grantee.
“Performance Cycle” means, with respect to any Award that is intended to be a
Short-Term Performance Award or Long-Term Performance Award, a period of no less
than six months over which the level of performance will be assessed.
“Performance Measure” means, with respect to any Short-Term Performance Award or
Long-Term Performance Award, the business criteria selected by the Committee to
measure the level of performance during the Performance Cycle. The Performance
Measures, which must be objective, shall be based on one or more of the
following criteria:
a.    Basic earnings per common share for the Company on a consolidated basis;
b.    Diluted earnings per common share for the Company on a consolidated basis;
c.    Earnings (including earnings before or after interest and the provision
for income taxes (EBIT) and earnings before or after interest, the provision for
income taxes, depreciation, and amortization (EBITDA));
d.    Total shareholder return;
e.    Share price or Fair Market Value of shares;
f.    Revenues, sales or net sales;
g.    Costs or cost of sales;
h.    Expense management, including selling, general and administrative
expenses;
i.    Gross profit;
j.    Profitability of an identifiable business unit or product;
k.    Economic value added, or other measure of profitability that considers the
cost of capital employed;
l.    Maintenance or improvement of profit margins;
m.    Operating income;
n.    Segment EBIT;
o.    Net income;
p.    Accounts receivable;
q.    Inventories;





--------------------------------------------------------------------------------





r.    Credit rating;
s.    Working capital or trade working capital;
t.    Changes in net assets (whether or not multiplied by a constant percentage
intended to represent the cost of capital);
u.    Improvements in capital structure;
v.    Return on invested capital and/or return on investment before or after
cost of capital;
w.    Return on equity or return on shareholder equity;
x.    Return on assets;
y.    Return on sales;
z.    Cash flow or free cash flow;
aa.    Net cash provided by operating activities;
bb.    Net increase (decrease) in cash and cash equivalents;
cc.    Customer satisfaction, which may include customer backlog and/or
relationships;
dd.    Market share;
ee.    Quality;
ff.    Safety;
gg.    Independent industry ratings or assessments;
hh.    Realization or creation of innovation projects or products;
ii.    Employee engagement;
jj.    Employee retention;
kk.    Improvement in employee, workforce and/or supplier diversity;
ll.    Sustainability measures, such as reduction in greenhouse gases;
mm.    Closing of corporation transactions and/or completion of integration of
acquired businesses;
nn.    Strategic plan development and implementation and/or strategic
activities; and
oo.    Development, completion and implementation of succession planning.





--------------------------------------------------------------------------------





Any Performance Measure used may be measured, as applicable, (i) in absolute
terms, (ii) in relative terms (including the passage of time and/or against
other companies or financial metrics), (iii) on a per share basis, (iv) against
the performance of the Company as a whole or against particular entities,
segments, operating units or products of the Company, (v) on a pre-tax or
after-tax basis, and (vi) in tandem with any other Performance Measure. Awards
issued to persons who are not Key Employees on the date of grant may take into
account any other factors deemed appropriate by the Committee.
“Performance Unit” means a Long-Term Performance Award or Short-Term Performance
Award denominated in dollars or Units (other than a performance based Share
Option).
“Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan, as it may be amended from time to time.
“Premium-Priced Share Option” means a Share Option, the Exercise Price of which
is fixed by the Committee at a price that exceeds the Fair Market Value of a
Share on the date of grant.
“Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.
“Restricted Shares” means Shares issued pursuant to Section 4.6 that are subject
to any restrictions that the Committee, in its discretion, may impose.
“Restricted Unit” means a Unit granted under Section 4.6 to acquire Shares or an
equivalent amount in cash, which Unit is subject to any restrictions that the
Committee, in its discretion, may impose.
“Retirement” means, with respect to Awards granted on or after the Amendment
Effective Date, and except as otherwise determined by the Committee and set
forth in the Award Certificate, termination of employment from the Company and
its Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous service with the Company and
its Subsidiaries (including, for Participants who were employed, immediately
prior to the Merger, by Johnson Controls, Inc. or its direct or indirect
subsidiaries, service with Johnson Controls, Inc. and its affiliates prior to
the Merger).
“Securities Act” means the United States Securities Act of 1933, as amended.
“Share” means an ordinary share in the capital of the Company and such other
securities or property as may become subject to Awards pursuant to an adjustment
made under Sections 5.3 and 5.4 of the Plan. References in Award Certificates or
ancillary documentation related to this Plan to “stock” shall be construed as
references to “Shares” for the purposes of this Plan.
“Short-Term Performance Award” means an Award of cash or Shares granted under
Section 4.4 of the Plan.
“Share Appreciation Right” means a right granted under Section 4.3 of the Plan
in an amount in cash or Shares equal to any difference between the Fair Market
Value of the Shares as of the date on which the right is exercised and the
Exercise Price.
“Share-Based Award” means an Award granted under Section 4.6 of the Plan and
denominated in Shares.





--------------------------------------------------------------------------------





“Share Option” means a right to purchase from the Company a stated number of
Shares at a specified price for a defined period of time. Share Options awarded
under the Plan may be in the form of Incentive Share Options or Nonqualified
Share Options.
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting share or voting power is beneficially owned directly or
indirectly by the Company.
“Target Amount” means, for any Short-Term Performance Award or Long-Term
Performance Award, the targeted amount of compensation that would be achieved if
the relevant Performance Measure is fully (100%) attained, as determined by the
Committee.
“Target Vesting Percentage” means the percentage of any Short-Term Performance
Award or Long-Term Performance Award that would vest assuming the Performance
Measure(s) applicable to such Award are fully (100%) attained, as determined by
the Committee.
“Termination of Directorship” means the date of cessation of a Director’s
membership on the Board for any reason, with or without Cause, as determined by
the Company.
“Termination of Employment” means the date of cessation of a Participant’s
employment or consulting relationship (or directorship in the case of a
Nonemployee Director) with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company.
“Unit” means, for purposes of Performance Units, the potential right to an Award
equal to a specified amount denominated in such form as is deemed appropriate in
the discretion of the Committee and, for purposes of Restricted Units or
Deferred Share Units, the potential right to acquire one Share.
ARTICLE III
ADMINISTRATION


3.1    Committee. The Plan will be administered by the Committee.


3.2    Authority of the Committee. The Committee or, to the extent required by
applicable law, the Board, will have the authority, in its sole and absolute
discretion and subject to the terms of the Plan, to:


(a)Interpret and administer the Plan and any instrument or agreement relating to
the Plan;


(b)Prescribe the rules and regulations that it deems necessary for the proper
operation and administration of the Plan, and amend or rescind any existing
rules or regulations relating to the Plan;


(c)Select Participants to receive Awards under the Plan;


(d)Determine the form of an Award, the number of Shares subject to each Award,
all the terms and conditions of an Award, including, without limitation, the
conditions on exercise or vesting, the designation of Share Options as Incentive
Share Options or Nonqualified Share Options, and the circumstances in which an
Award may be settled in cash or Shares or may be cancelled, forfeited or
suspended, and the terms of the Award Certificate;





--------------------------------------------------------------------------------







(e)Determine whether Awards will be granted singly, in combination or in tandem;


(f)Establish and interpret Performance Measures in connection with Short-Term
Performance Awards and Long-Term Performance Awards, evaluate the level of
performance over a Performance Cycle and certify the level of performance
attained with respect to Performance Measures;


(g)Subject to Section 6.1 and 4.3(g), waive or amend any terms, conditions,
restriction or limitation in the Plan or in an Award Certificate, or correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award Certificate;


(h)Make any adjustments to the Plan (including but not limited to adjustment of
the number of Shares available under the Plan or any Award) and any Award
granted under the Plan as may be appropriate pursuant to Sections 5.3 and 5.4;


(i)Determine and set forth in the applicable Award Certificate the circumstances
under which Awards may be deferred and the extent to which a deferral will be
credited with dividend equivalents and interest thereon;


(j)Subject to Section 7.1, determine whether an Award may be transferable;


(k)Establish any subplans and make any modifications to the Plan or to Awards
made hereunder (including the establishment of terms and conditions not
otherwise inconsistent with the terms of the Plan) that the Committee may
determine to be necessary or advisable for grants made in countries outside the
United States to comply with, or to achieve favorable tax treatment under,
applicable foreign laws or regulations;


(l)Appoint such agents as it shall deem appropriate for proper administration of
the Plan; and


(m)Take any and all other actions it deems necessary or advisable for the proper
operation or administration of the Plan.







--------------------------------------------------------------------------------





3.3    Effect of Determinations. All determinations of the Committee will be
final, binding and conclusive on all persons having an interest in the Plan.


3.4    Delegation of Authority. The Board or the Committee, in its discretion
and consistent with applicable law and regulations, may delegate to the Chief
Executive Officer of the Company or any other officer or group of officers as it
deems to be advisable, the authority to select Participants to receive an Award
and to determine the number of Shares under any such Award, subject to any terms
and conditions that the Board or the Committee may establish. When the Board or
the Committee delegates authority pursuant to the foregoing sentence, it will
limit, in its discretion, the number of Shares or aggregate value that may be
subject to Awards that the delegate may grant. Only the Committee will have
authority to grant and administer Awards to Directors, Key Employees and other
Reporting Persons or to delegates of the Committee, and to establish and certify
Performance Measures.


3.5    Employment of Advisors. The Committee may employ attorneys, consultants,
accountants and other advisors, including Employees, and the Committee, the
Company and the officers and directors of the Company may rely upon the advice,
opinions or valuations of the advisors so employed.


3.6    No Liability; Indemnification. No member of the Committee or any person
acting as a delegate of the Committee with respect to the Plan will be liable
for any losses resulting from any action, interpretation or construction made in
good faith with respect to the Plan or any Award granted under the Plan. To the
maximum extent permitted by applicable laws, each member of the Committee shall
be indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonable incurred by
him or her in connection with or resulting from any claim, action, suit or
proceeding to which he or she may be a party or in which he or she may be
involved by any reason of any action taken or failure to act under the Plan or
any Award, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company’s charter documents, by contract, as a matter of law, or otherwise,
or under any power that the Company may have to indemnify them or hold them
harmless.


ARTICLE IV
AWARDS


4.1    Eligibility. All Participants and Employees are eligible to be designated
to receive Awards granted under the Plan, except as otherwise provided in this
Article IV.


4.2    Form of Awards. Awards will be in the form determined by the Committee,
in its discretion, and will be evidenced by an Award Certificate. Awards may be
granted singly or in combination or in tandem with other Awards.


4.3    Share Options and Share Appreciation Rights. The Committee may grant
Share Options and Share Appreciation Rights under the Plan to those Participants
whom the Committee may from time to time select, in the amounts and pursuant to
the other terms and conditions that the





--------------------------------------------------------------------------------





Committee, in its discretion, may determine and set forth in the Award
Certificate, subject to the provisions below:


(a)    Form. Share Options granted under the Plan will, at the discretion of the
Committee and as set forth in the Award Certificate, be in the form of Incentive
Share Options, Nonqualified Share Options or a combination of the two. If an
Incentive Share Option and a Nonqualified Share Option are granted to the same
Participant under the Plan at the same time, the form of each will be clearly
identified, and they will be deemed to have been granted in separate grants. In
no event will the exercise of one Award affect the right to exercise the other
Award. Share Appreciation Rights may be granted either alone or in connection
with concurrently or previously granted Nonqualified Share Options.


(b)     Exercise Price. The Committee will set the Exercise Price of Fair Market
Value Share Options or Share Appreciation Rights granted under the Plan at a
price that is equal to the Fair Market Value of a Share on the date of grant,
subject to adjustment as provided in Sections 5.3 and 5.4. The Committee will
set the Exercise Price of Premium-Priced Share Options at a price that is higher
than the Fair Market Value of a Share as of the date of grant. The Exercise
Price of Incentive Share Options will be equal to or greater than 110 percent of
the Fair Market Value of a Share as of the date of grant if the Participant
receiving such Share Options owns shares possessing more than 10 percent of the
total combined voting power of all classes of shares of the Company or any
Subsidiary, as defined in Code Section 424. The Exercise Price of a Share
Appreciation Right granted in tandem with a Share Option will equal the Exercise
Price of the related Share Option. The Committee will set forth the Exercise
Price of a Share Option or Share Appreciation Right in the Award Certificate.
Share Options granted under the Plan will, at the discretion of the Committee
and as set forth in the Award Certificate, be Fair Market Value Share Options,
Premium-Priced Share Options or a combination of Fair Market Value Share Options
and Premium-Priced Share Options.


(c)    Term and Timing of Exercise. Each Share Option or Share Appreciation
Right granted under the Plan will be exercisable in whole or in part, subject to
the following conditions, unless determined otherwise by the Committee:


(i)The Committee will determine and set forth in the Award Certificate the date
on which any Award of Share Options or Share Appreciation Rights to a
Participant may first be exercised. For Awards granted prior to the Amendment
Effective Date, unless the applicable Award Certificate provides otherwise, a
Share Option or Share Appreciation Right will become exercisable in equal annual
installments over a period of four years from the date of grant, and will lapse
10 years after the date of grant, except as otherwise provided herein.


(ii)Except as set forth in Sections 5.4 and 5.5, upon a Participant’s
Termination of Employment, any unvested Share Options or Share Appreciation
Rights will be forfeited unless the Award Certificate provides otherwise. For
Awards granted prior to the Amendment Effective Date, any Share Options or Share
Appreciation Rights that are vested as of such Termination of Employment will
lapse, and will not thereafter be exercisable, upon the earlier of (A) their
original expiration date or (B) the date that is 90 (ninety) days after the date
of such Termination of Employment, unless the Award Certificate provides
otherwise.







--------------------------------------------------------------------------------





(iii)Share Options and Share Appreciation Rights of a deceased Participant may
be exercised only by the estate of the Participant or by the person given
authority to exercise the Share Options or Share Appreciation Rights by the
Participant’s will or by operation of law. If a Share Option or Share
Appreciation Right is exercised by the executor or administrator of a deceased
Participant, or by the person or persons to whom the Share Option or Share
Appreciation Right has been transferred by the Participant’s will or the
applicable laws of descent and distribution, the Company will be under no
obligation to deliver Shares or cash until the Company is satisfied that the
person exercising the Share Option or Share Appreciation Right is the duly
appointed executor or administrator of the deceased Participant or the person to
whom the Share Option or Share Appreciation Right has been transferred by the
Participant’s will or by applicable laws of descent and distribution.


(iv)Unless the applicable Award Certificate provides otherwise, a Share
Appreciation Right granted in tandem with a Share Option is subject to the same
terms and conditions as the related Share Option and will be exercisable only to
the extent that the related Share Option is exercisable.


(d)    Payment of Exercise Price. The Exercise Price of a Share Option must be
paid in full when the Share Option is exercised. Payment of the Exercise Price
may be made in cash or by certified check, bank draft, wire transfer, or postal
or express money order, provided that the format is approved by the Company or a
designated third-party administrator. The Committee, in its discretion may also
allow payment to be made by any of the following methods, as set forth in the
Award Certificate:


(i)    Delivering a properly executed exercise notice to the Company or its
agent, together with irrevocable instructions to a broker to deliver to the
Company, within the typical settlement cycle for the sale of equity securities
on the relevant trading market (or otherwise in accordance with the provisions
of Regulation T issued by the Federal Reserve Board), the amount of sale
proceeds with respect to the portion of the Shares to be acquired having a Fair
Market Value on the date of exercise equal to the sum of the applicable portion
of the Exercise Price being so paid;


(ii)    Tendering (actually or by attestation) to the Company previously
acquired Shares that have been held by the Participant for at least six months,
subject to paragraph (iv), and that have a Fair Market Value on the date of
exercise equal to the applicable portion of the Exercise Price being so paid; or


(iii)    Provided such payment method has been expressly authorized by the Board
or the Committee in advance and subject to any requirements of applicable law
and regulations, instructing the Company to reduce the number of Shares that
would otherwise be issued by such number of Shares as have in the aggregate a
Fair Market Value on the date of exercise equal to the applicable portion of the
Exercise Price being so paid.


(iv)    The Committee, in consideration of applicable accounting standards, may
waive any holding period on Shares required to tender pursuant to clause (ii).







--------------------------------------------------------------------------------





(e)    Incentive Share Options. Incentive Share Options granted under the Plan
will be subject to the following additional conditions, limitations and
restrictions:


(i)    Eligibility. Incentive Share Options may be granted only to Employees of
the Company or a Subsidiary that is a subsidiary of the Company within the
meaning of Code Section 424.


(ii)    Timing of Grant. No Incentive Share Option will be granted under the
Plan after the 10-year anniversary of the date on which the Plan was adopted by
the Board or, if earlier, the latest date on which the Plan was approved by the
Company’s shareholders.


(iii)    Amount of Award. Subject to Sections 5.3 and 5.4 of the Plan, no more
than 9,550,000 Shares may be available for grant in the form of Incentive Share
Options.


(iv)    Transfer Restrictions. In no event will the Committee permit an
Incentive Share Option to be transferred by an Employee other than by will or
the laws of descent and distribution, and any Incentive Share Option awarded
under this Plan will be exercisable only by the Employee during the Employee’s
lifetime.


(v)Any Incentive Share Option awarded to a Participant who owns shares
possessing more than 10 percent of the total combined voting power of all
classes of shares of the Company or any Subsidiary, as defined in Code Section
424, shall terminate on a date not later than the day preceding the fifth
anniversary of the date the Incentive Share Option was granted.


(f)    Exercise of Share Appreciation Rights. Upon exercise of a Participant’s
Share Appreciation Rights, the Company will pay cash or Shares or a combination
of cash and Shares, in the discretion of the Committee and as described in the
Award Certificate. Cash payments will be equal to the excess of the Fair Market
Value of a Share on the date of exercise over the Exercise Price, for each Share
for which a Share Appreciation Right was exercised. If Shares are paid for the
Share Appreciation Right, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.


(g)    No Repricing. Except in connection with a corporate transaction involving
the Company (including, without limitation, any share dividend, share split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the Exercise Price of
outstanding Share Options or Share Appreciation Rights or to cancel outstanding
Share Options or Share Appreciation rights in exchange for cash, other Awards or
Share Options or Share Appreciation Rights with an exercise price that is less
than the exercise price of the original Share Options or Share Appreciation
Rights without shareholder approval.


4.4    Short-Term Performance Awards. The Committee may grant Short-Term
Performance Awards to Participants in the form of cash or Shares (including
Share Options) that are subject to Performance Measures and other terms and
conditions that the Committee shall determine and set





--------------------------------------------------------------------------------





forth in the applicable Award Certificate; provided, that any Short-Term
Performance Awards granted to Key Employees shall be subject to the provisions
below:


(a)    Performance Cycles. Short-Term Performance Awards shall be awarded in
connection with a Performance Cycle of no longer than 12 months.


(b)    Eligible Participants. Within 90 days after the commencement of a
Performance Cycle, or such shorter period as complies with the applicable
requirements of Code Section 162(m), the Committee will determine the Key
Employees who are eligible to receive a Short-Term Performance Award.


(c)    Performance Measures; Targets; Award Criteria.


(i)    Within 90 days after the commencement of a Performance Cycle, or such
shorter period as complies with the applicable requirements of Code Section
162(m), the Committee will fix and establish in writing (A) the Performance
Measures that will apply to that Performance Cycle; (B) the Target Amount
applicable to each Award; and (C) subject to subsection (d) below, the criteria
for computing the amount that will be paid with respect to each level of
attained performance. The Committee will also set forth the minimum level of
performance, based on objective factors, that must be attained during the
Performance Cycle before any Short-Term Performance Award will be paid and the
percentage of the Target Amount that will become payable upon attainment of
various levels of performance that equal or exceed the minimum required level.
In applying Performance Measures, the Committee may, in its discretion, exclude
unusual, infrequently occurring or other items that it deems appropriate
(including any event listed in Sections 5.3 and 5.4 and the cumulative effect of
changes in the law, regulations or accounting rules) in compliance with the
applicable requirements of Code Section 162(m).


(ii)    The Committee may reduce, but not increase, the amount payable to any
Key Employee with respect to any given Performance Cycle.


(d)    Payment, Certification. No Short-Term Performance Award will vest with
respect to any Key Employee until the Committee certifies in writing the level
of performance attained for the Performance Cycle in relation to the applicable
Performance Measures.


(e)    Form of Payment. Short-Term Performance Awards may be paid in cash or
full Shares, in the discretion of the Committee, and as set forth in the Award
Certificate. All such Awards shall be paid no later than the 15th day of the
third month following the end of the calendar year (or, if later, following the
end of the Company’s fiscal year) in which such Awards are no longer subject to
a substantial risk of forfeiture (as determined for purposes of Code Section
409A), except to the extent that a Participant has elected to defer payment
under the terms of a duly authorized deferred compensation arrangement, in which
case the terms of such arrangement shall govern.


(f)    Acceleration. Unless the applicable Award Certificate or the terms of an
Award provides otherwise, each Participant who has been granted a Short-Term
Performance Award prior to the Amendment Effective Date that is outstanding as
of the date of a Change in Control





--------------------------------------------------------------------------------





will be deemed to have achieved a level of performance, as of the date of Change
in Control, that would cause all (100%) of the Participant’s Target Amount to
become payable.


4.5    Long-Term Performance Awards. The Committee may grant Long-Term
Performance Awards to Participants in the form of cash or Shares (including
Share Options) that are subject to Performance Measures and other terms and
conditions that the Committee shall determine and set forth in the applicable
Award Certificate; provided, that any Long-Term Performance Awards granted to
Key Employees shall be subject to the provisions below:


(a)    Performance Cycles. Long-Term Performance Awards will be awarded in
connection with a Performance Cycle that is no shorter than 12 months and no
longer than 5 years.


(b)    Eligible Participants. Within 90 days after the commencement of a
Performance Cycle, the Committee will determine the Key Employees who will be
eligible to receive a Long-Term Performance Award for the Performance Cycle.


(c)    Performance Measures; Targets; Award Criteria.


(i)    Within 90 days after the commencement of a Performance Cycle, the
Committee will fix and establish in writing (A) the Performance Measures that
will apply to that Performance Cycle; (B) the Target Amounts and/or Target
Vesting Percentages applicable to each Award; and (C) subject to subsection (d)
below, the criteria for computing the amount that will be paid or will vest with
respect to each level of attained performance. The Committee will also set forth
the minimum level of performance, based on objective factors, that must be
attained during the Performance Cycle before any Long-Term Performance Award
will be paid or will vest, and the percentage of the Awards that will become
payable or will vest upon attainment of various levels of performance that equal
or exceed the minimum required level. In applying Performance Measures, the
Committee may, in its discretion, exclude unusual, infrequently occurring or
other items that it deems appropriate (including any event listed in Sections
5.3 and 5.4 and the cumulative effect of changes in the law, regulations or
accounting rules) in compliance with the applicable requirements of Code Section
162(m).


(ii)    The Committee may reduce, but not increase, the amount of Long-Term
Performance Awards payable to any Key Employee with respect to any given
Performance Cycle.


(d)    Payment, Certification. No Long-Term Performance Award will vest with
respect to any Key Employee until the Committee certifies in writing the level
of performance attained for the Performance Cycle in relation to the applicable
Performance Measures.


(e)    Form of Payment. Long-Term Performance Awards may be paid in cash or full
Shares, in the discretion of the Committee, and as set forth in the Award
Certificate. All such Long-Term Performance Awards shall be paid no later than
the 15th day of the third month following the end of the applicable Performance
Cycle, except as otherwise provided in the applicable Award Certificate or to
the extent that a Participant has elected to defer





--------------------------------------------------------------------------------





payment under the terms of a duly authorized deferred compensation arrangement,
in which case the terms of such arrangement shall govern.


4.6    Other Share-Based Awards. The Committee may, from time to time, grant
Awards (other than Share Options, Share Appreciation Rights, Short-Term
Performance Awards or Long-Term Performance Awards) to any Participant who the
Committee may from time to time select, which Awards consist of, or are
denominated in, payable in, valued in whole or in part by reference to, or
otherwise related to, Shares. These Awards may include, among other forms,
Restricted Shares, Restricted Units, or Deferred Share Units. The Committee will
determine, in its discretion, the terms and conditions that will apply to Awards
granted pursuant to this Section 4.6, which terms and conditions will be set
forth in the applicable Award Certificate.


(a)    Vesting. The Award Certificate will set forth the vesting schedule or
other conditions required for restrictions on Share-Based Awards to lapse;
provided that, for Share-Based Awards granted under this Section 4.6 prior to
the Amendment Effective Date, unless the Award Certificate provides otherwise,
restrictions will lapse in equal annual installments over a period of four years
beginning immediately after the date of grant. Except as set forth in Sections
5.4 and 5.5, if the restrictions on Share-Based Awards have not lapsed or been
satisfied as of the Participant’s Termination of Employment, such Awards will be
forfeited by the Participant, and, as the case may be, the Participant shall be
required to retransfer any Shares to the Company previously delivered to the
Company in respect of such Awards.


(b)    Grant of Restricted Shares. The Committee may grant Restricted Shares to
any Participant. The Participant will have all rights of a shareholder with
respect to the Shares, including the right to vote and to receive dividends or
other distributions, except that the Shares may be subject to a vesting schedule
and will be forfeited if the Participant attempts to sell, transfer, assign,
pledge or otherwise encumber or dispose of the Shares before the restrictions
are satisfied or lapse. Upon forfeiture, the Participant shall be required to
retransfer the Shares to the Company.


(c)    Grant of Restricted Units. The Committee may grant Restricted Units to
any Participant, which Units will be paid in cash or whole Shares or a
combination of cash and Shares, in the discretion of the Committee, when the
restrictions on the Units lapse and any other conditions set forth in the Award
Certificate have been satisfied. For each Restricted Unit that vests, one Share
will be paid or an amount in cash equal to the Fair Market Value of a Share as
of the date on which the Restricted Unit vests.


(d)    Grant of Deferred Share Units. The Committee may grant Deferred Share
Units to any Participant, which Units will be paid in whole Shares if the
restrictions on the Units have lapsed. One Share will be paid for each Deferred
Share Unit that becomes payable.


4.7    Nonemployee Director Awards.


(a)    Annual Awards. Annually, the Committee shall grant an Award to each
Nonemployee Director in such an amount as the Board, in its discretion, may
approve in advance; provided that the fair market value (as determined under
GAAP) on the grant date of such Award does not exceed $600,000. Unless the
Committee determines otherwise, the form of such Awards shall be Restricted
Share Units with a one year vesting period, and shall be granted on the business
day following the annual general meeting of shareholders.





--------------------------------------------------------------------------------





(b)    Additional Awards. In addition to the annual Awards provided for above,
the Committee may, in its discretion, grant additional Awards to Nonemployee
Directors or prospective Nonemployee Directors, provided that in no event shall
the fair market value (as determined under GAAP) on the grant date, when
combined with any Awards granted under Section 4.7(a) in the same fiscal year,
exceed $600,000 in any fiscal year.


4.8    Substitute Awards. The Committee may make Awards under the Plan to
Acquired Grantees through the assumption of, or in substitution for, outstanding
share-based awards previously granted to such Acquired Grantees. Unless
otherwise agreed in the relevant documentation related to the acquisition, such
assumed or substituted Awards will be subject to the terms and conditions of the
original awards made by the Acquired Company, with such adjustments therein as
the Committee considers appropriate to give effect to the relevant provisions of
the acquisition agreement. Any grant of Incentive Share Options pursuant to this
Section 4.8 will be made in accordance with Code Section 424 and any final
regulations published thereunder.


4.9    Limits on Individual Grants. Subject to Sections 5.1, 5.3 and 5.4, on and
after the 2017 Restatement Date, no Participant may: (a) be granted Share
Options, Share Appreciation Rights, Other Share-Based Awards or Substitute
Awards that, in each case, are not Short-Term Performance Awards or Long-Term
Performance Awards, with respect to more than 5,730,000 Shares in any calendar
year; (b) be paid more than $6 million per calendar year (whether in cash or
Shares) with respect to Short-Term Performance Awards; (c) be paid more than
5,730,000 Shares per calendar year (less the number of Shares related to any
other Awards granted in the same calendar year) with respect to Long-Term
Performance Awards payable in Shares; or (d) be paid more than $6 million per
calendar year with respect to Long-Term Performance Awards payable in cash;
provided, that additional Awards in excess of the limitations in clauses (a),
(b), (c) and (d) relating to up to 9,550,000 Shares may be granted to a
Reporting Person who has been hired within the calendar year so long as such
additional Awards are made in the form of Share Options, Share Appreciation
Rights or Long-Term Performance Based Awards. Awards granted prior to the 2017
Restatement Date will be governed by the limits set forth in the Plan as in
effect at the time such Awards were granted.


4.10    Termination for Cause. Notwithstanding anything to the contrary herein,
if a Participant incurs a Termination of Directorship or Termination of
Employment for Cause, then all of such Participant’s Awards will immediately be
cancelled. The exercise of any Share Option or Share Appreciation Right or the
payment of any Award may be delayed, in the Committee’s discretion, in the event
that a potential termination for Cause is pending.


ARTICLE V
SHARES SUBJECT TO THE PLAN; ADJUSTMENTS


5.1    Shares Available. The Shares issuable under the Plan may consist of
Shares issued from the Company’s authorized share capital or conditional share
capital or treasury shares of the Company (including, for the avoidance of
doubt, Shares owned by any Subsidiary). The total number of Shares reserved for
Awards under the Plan is the sum of (a) 47,750,000; (b) any Shares subject, as
of October 1, 2012, to the outstanding awards under the Tyco International Ltd.
2004 Share and Incentive Plan that cease for any reason to be subject to such
awards (other than by reason of exercise or settlement of the awards to the
extent they are exercised for or settled in vested and nonforfeitable Shares) as
may be adjusted by Sections 5.3 and 5.4; and (c) a number of Shares equal to the
number of shares of Johnson Controls, Inc. common stock remaining available
under the Legacy Johnson Controls Plans as of the Merger (the “Legacy Johnson
Controls Shares”). Notwithstanding anything





--------------------------------------------------------------------------------





in the Plan to the contrary, in accordance with the New York Stock Exchange
Listed Company Manual and interpretive guidance thereunder, including Rule
303A.08, (i) Awards in respect of Legacy Johnson Controls Shares granted
following the Merger may be granted only to persons other than any individuals
who were employed, immediately before the Merger, by the Company or entities
that were its subsidiaries immediately before the Merger and (ii) the time
during which the Legacy Johnson Controls Shares are available for grant under
the Plan will not be extended beyond the period when they would have been
available for grant under the Legacy Johnson Controls Plans. Awards denominated
in Shares that are granted as Share Options or Share Appreciation Rights shall
at the time of grant, reduce, on a 1-for-1 basis, the number of Shares available
under the Plan. Awards denominated in Shares that are granted as Restricted
Shares, Restricted Units, Performance Units, Other Share-Based Awards, or in
respect of Short-Term Performance Awards or Long-Term Performance Awards (other
than performance based Share Options) shall at the time of grant, reduce the
number of Shares available under the Plan on (x) if the Award is denominated in
Shares that are not Legacy Johnson Controls Shares (as determined by the
Committee or its designee), a 1-for-3.32 basis, or (y) if the Award is
denominated in Shares that are Legacy Johnson Controls Shares (as determined by
the Committee or its designee), a 1-for-2.65 basis.


5.2    Counting Rules. The following Shares related to Awards under this Plan
shall restore Shares available in the same amount in which the Award reduced the
Shares available set forth in Section 5.1:


(a)    Shares related to Awards paid in cash;


(b)    Shares related to Awards that expire, are forfeited or cancelled, or
terminate for any other reason without issuance of Shares;


(c)    Any Shares issuable in connection with Awards that are assumed, converted
or substituted as a result of the acquisition of an Acquired Company by the
Company or a combination of the Company with another company; and


(d)    Any Restricted Shares that are returned to the Company as Restricted
Shares.


Any Shares that become issuable under the Plan as a result of an adjustment to
an outstanding Award in connection with the Company’s spin-offs of The ADT
Corporation and Tyco Flow Control International Ltd. and related transactions
(the “Separation”) shall not be counted against the number of Shares available
set forth in Section 5.1. For the avoidance of doubt, the full number of Share
Appreciation Rights granted that are to be settled by the issuance of Shares
shall be counted at the time of grant against the number of Shares available set
forth in Section 5.1, regardless of the number of Shares actually issued upon
settlement of such Share Appreciation Rights. Furthermore, any Shares withheld
to satisfy tax withholding obligations on an Award issued under the Plan, Shares
tendered to pay the exercise price of an Award under the Plan, and Shares
repurchased on the open market with the proceeds of an Option exercise shall not
restore Shares available for grant under this Plan.
5.3    Adjustments. In the event of a change in the outstanding Shares by reason
of a share split, reverse share split, dividend or other distribution (whether
in the form of cash, Shares, other securities or other property), extraordinary
cash dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
appropriate adjustments to prevent





--------------------------------------------------------------------------------





dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan (including adjustments to Shares available).


5.4
Change in Control.



(a)    For Awards Granted Prior to the Amendment Effective Date. For Awards
granted prior to the Amendment Effective Date, the following shall apply:


(i)    Acceleration. Unless the applicable Award Certificate provides otherwise,
for any Participant who incurs a Change in Control Termination, all unvested
Share Options and Share Appreciation Rights will become exercisable as of the
later of (i) the effective date of the Change in Control and (ii) the effective
date of the Change in Control Termination, and all conditions to vesting will be
waived with respect to all other unvested Awards that are denominated in Shares.
In such a case, with respect to Short-Term Performance Awards and Long-Term
Performance Awards, performance will be deemed to have been achieved at a level
of performance, as determined in the sole discretion of the Committee, at the
higher of 100% of the Participant’s Target Amount and the level of actual
performance as of the date of the Change in Control.


(ii)    Adjustment, Conversion and Payment. In addition to the foregoing, no
later than 90 days after the date of Change in Control, the Committee (as
constituted prior to the date of Change in Control) shall provide for the
following actions to apply to each Award that is outstanding as of the date of
Change in Control: (i) an adjustment to such Award as the Committee deems
appropriate to reflect such Change in Control, (ii) the acquisition of such
Award, or substitution of a new right therefor, by the acquiring or surviving
entity after such Change in Control, or (iii) the purchase of such Award for an
amount of cash equal to the amount that could have been attained upon the
exercise or redemption of such Award immediately prior to the Change in Control
had such Award been exercisable or payable at such time. Any payment made
pursuant to this Section 5.4(a)(ii) shall include the value of any dividend
equivalents credited with respect to such Award and accrued interest on such
dividend equivalents. The Committee may specify how an Award will be treated in
the event of a Change in Control either when the Award is granted or at any time
thereafter, except as otherwise provided herein.


(b)    For Awards Granted on or after the Amendment Effective Date. For Awards
granted on or after the Amendment Effective Date, if the Participant has in
effect an employment, retention, change of control, severance or similar
agreement with the Company or any Subsidiary that discusses the effect of a
Change in Control on the Participant’s Awards, then such agreement shall
control. In all other cases, unless provided otherwise in an Award Certificate
or by the Committee prior to the date of the Change in Control, in the event of
a Change in Control:


(i)    If the purchaser, successor or surviving corporation (or parent thereof)
(the “Survivor”) so agrees, some or all outstanding Awards shall be assumed, or
replaced with the same type of award with similar terms and conditions, by the
Survivor in the Change in Control transaction. If applicable, each Award which
is assumed by the Survivor shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of





--------------------------------------------------------------------------------





securities which would have been issuable to the Participant upon the
consummation of such Change in Control had the Award been exercised, vested or
earned immediately prior to such Change in Control, and other appropriate
adjustments in the terms and conditions of the Award shall be made.


(ii)    To the extent the Survivor in the Change in Control transaction does not
agree to assume the Awards or issue replacement awards as provided in clause
(i), immediately prior to the date of the Change in Control:


(A)    Each Share Option or Share Appreciation Right that is then held by a
Participant who is employed by or in the service of the Company or a Subsidiary
shall become immediately and fully vested, and, unless otherwise determined by
the Board or Committee, all Share Options and Share Appreciation Right shall be
cancelled on the date of the Change in Control in exchange for a cash payment
equal to the excess of the Change in Control price of the Shares covered by the
Share Option or Share Appreciation Right that is so cancelled over the purchase
or grant price of such Shares under the Award.
(B)    All Restricted Shares, Restricted Units and Deferred Share Units (that
are not Short-Term Performance Awards or Long-Term Performance Awards) that are
not then vested shall vest.
(C)    All Short-Term Performance Awards and Long-Term Performance Awards that
are earned but not yet paid shall be paid and all Short-Term Performance Awards
and Long-Term Performance Awards for which the performance period has not
expired shall be deemed to have been earned in an amount equal to (1) the target
value payable to the Participant under such Award and (2) a fraction, the
numerator of which is the number of days after the first day of the performance
period on which the Change in Control occurs and the denominator of which is the
number of days in the performance period, and shall be cancelled in exchange for
a cash payment equal to such earned amount within thirty (30) days of the Change
in Control.
(D)    All dividend equivalent units that are not vested shall vest and be paid
in cash, and all other Awards that are not vested shall vest and if an amount is
payable under such vested Award, such amount shall be paid in cash based on the
value of the Award.
(iii)    In the event that (A) the Survivor terminates the Participant’s
employment or service without cause (as defined in the agreement relating to the
Award or, if not defined therein, as defined by the Administrator) or (B) if the
Participant has in effect an employment, retention, change of control, severance
or similar agreement with the Company or any Subsidiary that contemplates the
termination of his or her employment or service for good reason, and the
Participant terminates his or her employment or service for good reason (as
defined in such agreement), in the case of either (A) or (B) within twenty-four
(24) months following a Change in Control, then the following provisions shall
apply to any assumed Awards or replacement awards described in clause (i) and
any Awards not cancelled in connection with the Change in Control pursuant to
clause (ii):







--------------------------------------------------------------------------------





(A)    Effective upon the date of the Participant’s termination of employment or
service, all outstanding Awards or replacement awards automatically shall vest
in full or, if provided below, on a pro rata basis (assuming in either case for
any Award the vesting of which is subject to Performance Measures, that such
goals had been met at the target level).
(B)    With respect to Share Options or Share Appreciation Rights, at the
election of the Participant, such Awards or replacement awards shall be
cancelled as of the date of such termination in exchange for a payment in cash
and/or Shares (which may include shares or other securities of the Survivor)
equal to the excess of the Fair Market Value of the Shares on the date of such
termination covered by the portion of the Share Option or Share Appreciation
Right that has not been exercised over the exercise or grant price of such
Shares under the Award.
(C)    With respect to Restricted Shares, Restricted Units and Deferred Share
Units (that are not Short-Term Performance Awards or Long-Term Performance
Awards), at the election of the Participant, such Awards or replacement awards
shall be cancelled as of the date of such termination in exchange for a payment
in cash and/or Shares (which may include shares or other securities of the
Survivor) equal to the Fair Market Value of a Share on the date of such
termination.
(D)    With respect to Short-Term Performance Awards or Long-Term Performance
Awards that are earned but not yet paid, such Awards or replacement awards shall
be paid upon the termination of employment or service, and with respect to
Short-Term Performance Awards or Long-Term Performance Awards for which the
performance period has not expired, such Awards shall be cancelled in exchange
for a cash payment to be made within thirty (30) days after the date of
termination equal to the product of (1) the target value payable to the
Participant under the Award and (2) a fraction, the numerator of which is the
number of days after the first day of the performance period on which the
termination occurs and the denominator of which is the number of days in the
performance period.
(E) With respect to other Awards, such Awards or replacement awards shall be
cancelled as of the date of such termination in exchange for a payment in cash
in an amount equal to the value of the Award.
(iv)    Notwithstanding anything to the contrary in the foregoing, the
Participant has a deferral election in effect with respect to any amount payable
under this Section 5.4(b), such amount shall be deferred pursuant to such
election and shall not be paid in a lump sum as provided herein; provided that,
with respect to amounts payable to a Participant (or the Participant’s
beneficiary or estate) who is entitled to a payment hereunder because the
Participant’s employment terminated as a result of death or Disability, or
payable to a Participant who has met the requirements for Retirement (without
regard to whether the Participant has terminated employment), no payment shall
be made unless the Change in Control also constitutes a change in control event
within the meaning of Code Section 409A.







--------------------------------------------------------------------------------





(v)    If the value of an Award is based on the Fair Market Value of a Share,
Fair Market Value shall be deemed to mean the per share Change in Control price.
The Committee shall determine the per share Change in Control price paid or
deemed paid in the Change in Control transaction.


(vi)    Except as otherwise expressly provided in any agreement between a
Participant and the Company or a Subsidiary, if the receipt of any payment by a
Participant under the circumstances described above would result in the payment
by the Participant of any excise tax provided for in Section 280G and Section
4999 of the Code, then the amount of such payment shall be reduced to the extent
required to prevent the imposition of such excise tax.


5.5    Effect on Awards of Death, Disability or Certain Terminations of
Employment.
  
(a)    For Awards granted prior to the Amendment Effective Date, unless the
applicable Award Certificate provides otherwise:


(i)    upon the death or Disability of a Participant, all unvested Awards held
by such Participant shall vest, and with respect to all of such Participant’s
Share Options and Share Appreciation Rights, such Awards will be exercisable
until the earlier of (A) their original expiration date and (B) the date that is
three years after the date on which the Participant dies or incurs a Disability.


(ii)    upon the Termination of Employment of a Participant for any reason other
than the Participant’s death or Disability or due to a Change in Control, if the
Participant has attained age 55, and the sum of the Participant’s age and years
of service with the Company is 60 or higher, a pro rata portion of each Award
held by such Participant shall vest based on the number of full months of
service completed commencing on the grant date of such Award and ending on the
date of Termination of Employment divided by the full number of months required
to achieve complete vesting. With respect to all of such Participant’s Share
Options and Share Appreciation Rights, such Awards will be exercisable until the
earlier of (A) their original expiration date and (B) the date that is three
years after the date of Termination of Employment.


(b)    For Awards granted on or after the Amendment Effective Date, the
Committee will determine the effect of the death, Disability or Termination of
Employment of a Participant on such Participant’s Awards.


5.6    Fractional Shares. The Committee may, in its discretion, determine
whether fractional shares may be settled in cash, shares or cancelled.


5.7    Dividends and Dividend Equivalents. At the discretion of the Committee
and as set forth in the applicable Award Certificate, dividends issued on Shares
may be credited with respect to any Award other than a Share Option or Share
Appreciation Right in the form of dividend equivalents. Dividend equivalents
will be subject to such vesting and other terms as are determined by the
Committee and set forth in the applicable Award Certificate. For any Award that
is entitled to dividend equivalents, (i) unless the Award Certificate provides
otherwise, such dividend equivalent shall equal, on a per Share basis, the
quotient produced by dividing the cash value of the dividend by the Fair Market
Value of one Share as of the date the dividend is paid, (ii) such dividend
equivalent shall vest





--------------------------------------------------------------------------------





at the same time, and only to the extent that, the underlying Award vests
(taking into account any applicable performance conditions).


ARTICLE VI
AMENDMENT AND TERMINATION


6.1    Amendment. The Plan may be amended at any time and from time to time by
the Board or the Committee without the approval of shareholders of the Company,
except that no material revision to the terms of the Plan will be effective
until the amendment is approved by the shareholders of the Company. A revision
is “material” for this purpose if it materially increases the number of Shares
that may be issued under the Plan (other than an increase pursuant to Sections
5.3 and 5.4 of the Plan), expands the types of Awards available under the Plan,
materially expands the class of persons eligible to receive Awards under the
Plan, materially extends the term of the Plan, materially decreases the Exercise
Price at which Share Options or Share Appreciation Rights may be granted,
reduces the Exercise Price of outstanding Share Options or Share Appreciation
Rights, results in the replacement of outstanding Share Options and Share
Appreciation Rights with new Awards that have an Exercise Price that is lower
than the Exercise Price of the replaced Share Options and Share Appreciation
Rights, or otherwise requires the consent of shareholders under applicable law,
regulation or exchange listing standard; provided, that the Board may, in its
discretion, amend Section 4.7 to increase the maximum amount of Awards permitted
to be granted to Nonemployee Directors in any calendar year. With respect to
Awards granted prior to the Amendment Effective Date, no amendment of the Plan
or any outstanding Award made without the Participant’s written consent may
adversely affect any right of a Participant with respect to an outstanding
Award. With respect to Awards granted on or after the Amendment Effective Date,
the Board or the Committee may amend such Awards; provided that no amendment of
the Plan or any outstanding Award made without the Participant’s written consent
may adversely affect any right of a Participant with respect to an outstanding
Award, except that the Committee need not obtain Participant (or other
interested party) consent for the modification, amendment or cancellation of an
Award pursuant to the provisions of Section 5.3 or 5.4 of the Plan or as
follows: (a) to the extent the Committee deems such action necessary to comply
with any applicable law or the listing requirements of any principal securities
exchange or market on which the Shares are then traded; (b) to the extent the
Committee deems necessary to preserve favorable accounting or tax treatment of
any Award for the Company; or (c) to the extent the Committee determines that
such action does not materially and adversely affect the value of an Award or
that such action is in the best interest of the affected Participant or any
other person(s) as may then have an interest in the Award.


6.2    Termination. The Plan will terminate upon the earlier of the following
dates or events to occur:


(a)    the adoption of a resolution of the Board terminating the Plan; or


(b)    the day before the 10th anniversary of the most recent effective date
following shareholder approval of the Plan.


No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person’s consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.





--------------------------------------------------------------------------------





ARTICLE VII
GENERAL PROVISIONS


7.1    Nontransferability of Awards. No Award under the Plan will be subject in
any manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
transfer, and no other persons will otherwise acquire any rights therein, except
as provided below.


(a)    Any Award may be transferred by will or by the laws of descent or
distribution.


(b)    The Committee may provide in the applicable Award Certificate that all or
any part of an Award (other than an Incentive Share Option) may be transferred
to a family member. For purposes of this subsection (b), “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law of the
Participant, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests.


Any transferred Award will be subject to all of the same terms and conditions as
provided in the Plan and the applicable Award Certificate. The Participant or
the Participant’s estate will remain liable for any withholding tax that may be
imposed by any federal, state or local tax authority. The Committee may, in its
discretion, disallow all or a part of any transfer of an Award pursuant to this
subsection (b) unless and until the Participant makes arrangements satisfactory
to the Committee for the payment of any withholding tax.
(c)    Except as otherwise provided in the applicable Award Certificate, any
Nonqualified Share Option transferred by a Participant pursuant to this
subsection (c) may be exercised by the transferee only to the extent that the
Award would have been exercisable by the Participant had no transfer occurred.
The transfer of Shares upon exercise of the Award will be conditioned on the
payment of any withholding tax.


(d)    Restricted Shares may be freely transferred after the restrictions lapse
or are satisfied and the Shares are delivered, and, if applicable, in compliance
with Rule 144 under the Securities Act, or pursuant to an effective registration
for resale under the Securities Act.


(e)    In no event may a Participant transfer an Incentive Share Option other
than by will or the laws of descent and distribution.


7.2    Withholding of Taxes. The Committee, in its discretion, may satisfy the
Company’s or a Participant’s tax withholding obligations by any of the following
methods or any method as it determines to be in accordance with the laws of the
jurisdiction in which the Participant resides, has domicile or performs
services.


(a)    Share Options and Share Appreciation Rights. As a condition to the
delivery of Shares pursuant to the exercise of a Share Option or Share
Appreciation Right, the Committee may require that the Participant, at the time
of exercise, pay to the Company by cash, certified check, bank draft, wire
transfer or postal or express money order an amount





--------------------------------------------------------------------------------





sufficient to satisfy any applicable tax withholding obligations. The Committee
may also, in its discretion, accept payment of tax withholding obligations
through any of the Exercise Price payment methods described in Section 4.3(d);
provided that, to the extent Shares are withheld to satisfy taxes, the amount to
be withheld may not exceed the total minimum statutory tax withholding
obligations associated with the transaction to the extent needed for the Company
and its Subsidiaries to avoid an accounting charge until Accounting Standards
Update 2016-09 applies to the Company, after which time the amount to be
withheld may not exceed the total maximum statutory tax rates associated with
the transaction.


(b)    Other Awards Payable in Shares. The Participant shall satisfy the
applicable tax withholding obligations arising in connection with Restricted
Units, Restricted Shares and other Share-Based Awards by payment to the Company
in cash or by certified check, bank draft, wire transfer or postal or express
money order, provided that the format is approved by the Company or a designated
third-party administrator. However, subject to any requirements of applicable
law, the Participant may also satisfy the tax withholding obligations by other
methods, including selling or withholding Shares that would otherwise be
available for delivery, provided that the Board or the Committee has
specifically approved such payment method in advance; provided that, to the
extent Shares are withheld to satisfy taxes, the amount to be withheld may not
exceed the total minimum statutory tax withholding obligations associated with
the transaction to the extent needed for the Company and its Subsidiaries to
avoid an accounting charge until Accounting Standards Update 2016-09 applies to
the Company, after which time the amount to be withheld may not exceed the total
maximum statutory tax rates associated with the transaction.


(c)    Awards Paid in Cash. The Company may satisfy a Participant’s tax
withholding obligation arising in connection with the payment of any Award in
cash by withholding cash from such payment.







--------------------------------------------------------------------------------





7.3    Code Section 162(m). The Committee or, to the extent required by
applicable law, the Board, may, in its discretion grant Awards that are intended
to be “performance-based compensation” under Section 162(m). The Committee or,
to the extent required by applicable law, the Board, will have the authority, in
its sole and absolute discretion, to interpret and administer the Plan
consistent with Code Section 162(m) with respect to Key Employees. For the
purposes of the Plan, it shall be presumed, unless the Committee indicates to
the contrary, that all Awards to Key Employees are intended to qualify as
“performance-based compensation” under Code Section 162(m). If the Committee
does not intend an Award to a Participant to qualify as performance-based
compensation under Code Section 162(m), the Committee shall reflect its intent
in its records in such manner as the Committee determines to be appropriate


7.4    No Implied Rights. A Participant’s rights, if any, in respect of or in
connection with any Award are derived solely from the discretionary decision of
the Company to permit the individual to participate in the Plan and to benefit
from a discretionary Award. By accepting an Award under the Plan, a Participant
expressly acknowledges that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional Awards. Any Award granted
hereunder is not intended to be compensation of a continuing or recurring
nature, or part of a Participant’s normal or expected compensation, and in no
way represents any portion of a Participant’s salary, compensation, or other
remuneration for purposes of pension benefits, severance, redundancy,
resignation or any other purpose.


Neither the Plan, nor any Award granted under the Plan, shall be deemed to give
any individual a right to remain an Employee or Director of the Company or any
Subsidiary. The Company and its Subsidiaries reserve the right to terminate the
service of any person at any time, and for any reason, subject to applicable
laws, the Company’s charter documents and any other applicable written agreement
(if any), and such terminated person shall be deemed irrevocably to have waived
any claim to damages or specific performance for breach of contract or
dismissal, compensation for loss of office, tort or otherwise with respect to
the Plan or any outstanding Award that is forfeited and/or is terminated by its
terms or to any future Award.
7.5    No Obligation to Exercise Awards. The grant of a Share Option or Share
Appreciation Right will impose no obligation upon the Participant to exercise
the Award.


7.6    No Rights as Shareholders. Except as otherwise specifically provided
herein or in the applicable Award Certificate, a Participant who is granted an
Award under the Plan will have no rights as a shareholder of the Company with
respect to the Award unless and until the Shares underlying the Award are issued
in the Participant as evidenced by an appropriate entry on the books of the
Company or a duly authorized transfer agent of the Company. The right of any
Participant to receive an Award by virtue of participation in the Plan will be
no greater than the right of any unsecured general creditor of the Company.


7.7    No Required Segregation of Assets. Neither the Company nor any Subsidiary
will be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.


7.8    Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or a Subsidiary, except





--------------------------------------------------------------------------------





as the Committee otherwise provides. The adoption of the Plan will have no
effect on awards made or to be made under any other benefit plan covering an
employee of the Company or a Subsidiary or any predecessor or successor of the
Company or a Subsidiary.


7.9    Securities Law Compliance. Awards under the Plan are intended to satisfy
the requirements of Rule 16b-3 under the Exchange Act. If any provision of this
Plan or any grant of an Award would otherwise frustrate or conflict with this
intent, that provision will be interpreted and deemed amended so as to avoid
conflict. No Participant will be entitled to a grant, exercise, transfer or
payment of any Award if the grant, exercise, transfer or payment would violate
the provisions of the Sarbanes-Oxley Act of 2002 or any other applicable law.


7.10    Section 409A of the Code. Notwithstanding other provisions of the Plan,
or any applicable Award Certificate, no Award shall be granted, deferred,
accelerated, extended, paid out or modified under this Plan in a manner that
would result in the imposition of an additional tax upon a Participant under
Code Section 409A. In the event that it is reasonably determined by the
Committee that, as a result of Code Section 409A, payments in respect of any
Award under the Plan may not be made at a time contemplated by the terms of the
Plan or the applicable Award Certificate, as the case may be, without causing
the Participant holding such Award to be subject to taxation under Code Section
409A, the Company shall make such payment on the first day that would not result
in the Participant incurring any tax liability under Code Section 409A.
References under the Plan or the terms of the applicable Award Certificate to
the Participant’s termination of employment shall be deemed to refer to the date
upon which the Participant has experienced a “separation from service” within
the meaning of Code Section 409A. Notwithstanding anything herein to the
contrary, (a) if at the time of the Participant’s separation from service with
any service recipient, the Participant is a “specified employee” as defined in
Code Section 409A, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such separation from service
is necessary in order to prevent the imposition of any accelerated or additional
tax under Code Section 409A, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder to the minimum extent
necessary to satisfy Code Section 409A until the date that is six months and one
day following the Participant’s separation from service with all service
recipients (or the earliest date that is permitted under Code Section 409A), if
such payment or benefit is payable upon a termination of employment, and (b) if
any other payments of money or other benefits due to the Participant hereunder
would cause the application of an accelerated or additional tax under Code
Section 409A, such payments or other benefits shall be deferred, if deferral
will make such payment or other benefits compliant under Code Section 409A, or
otherwise such payment or other benefits shall be restructured, to the minimum
extent necessary, in a manner, reasonably determined by the Committee, that does
not cause such an accelerated or additional tax or result in an additional cost
to the Company.


7.11    Governing Law, Severability. The Plan and all determinations made and
actions taken under the Plan will be governed by the law of the Company’s place
of incorporation and construed accordingly. If any provision of the Plan is held
unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity or unenforceability will not affect any other parts of
the Plan, which parts will remain in full force and effect.


7.12    Forfeiture; Clawback. The Committee may, in its discretion, provide in
an Award Certificate provisions it deems appropriate related to non-competition,
non-solicitation, confidentiality, anti-disparagement and similar matters. The
Committee may, in its discretion, specify in an Award or a policy that will be
incorporated into an Award agreement by reference, that the





--------------------------------------------------------------------------------





Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of Employment for cause, termination of the
Participant’s provision of services to the Company or any of its Subsidiaries,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Participant, or restatement of the Company’s financial
statements to reflect adverse results from those previously released financial
statements, as a consequence of errors, omissions, fraud, or misconduct. In
addition, for Awards granted on or after the Amendment Effective Date, (a) any
such Awards, and any Shares issued or cash paid pursuant to such Awards, shall
be subject to (i) any recoupment, clawback, equity holding, share ownership or
similar policies adopted by the Company from time to time and (ii) any
recoupment, clawback, equity holding, share ownership or similar requirements
made applicable by law, regulation or listing standards to the Company from time
to time, (b) unless the Award Certificate specifies otherwise, the Committee may
cancel any Award at any time if the Participant is not in compliance with all
applicable provisions of the Award Certificate and the Plan and (c) the Company
shall have the right to offset, from any amount payable or shares deliverable
hereunder, any amount that the Participant owes to the Company or any Subsidiary
without the consent of the Participant or any individual with a right to the
Participant’s Award.


7.13    Employment and Service. Except to the extent determined otherwise by the
Committee or required for compliance with Code Section 409A, for purposes of the
Plan and all Awards granted on or after the Amendment Effective Date, (a) a
Participant who transfers employment between the Company and its Subsidiaries,
or between Subsidiaries, will not be considered to have terminated employment;
and (b) a Participant employed by a Subsidiary will be considered to have
terminated employment when such entity ceases to be a Subsidiary.


7.14    No Guarantee of Tax Treatment. Notwithstanding any provisions of the
Plan, the Company does not guarantee to any Participant or any other person with
an interest in an Award granted on or after the Amendment Effective Date that
(a) any such Award intended to be exempt from Code Section 409A shall be so
exempt, (b) any such Award intended to comply with Code Section 409A or Code
Section 422 shall so comply, or (c) any such Award shall otherwise receive a
specific tax treatment under any other applicable tax law, nor in any such case
will the Company or any Subsidiary be required to indemnify, defend or hold
harmless any individual with respect to the tax consequences of any Award.


7.15    Participant Responsibilities. With respect to Awards granted on or after
the Amendmetn Effective Date, if a Participant shall dispose of Shares acquired
through exercise of an Incentive Share Option within either (i) two (2) years
after the date the Incentive Share Option is granted or (ii) one (1) year after
the date the Incentive Share Option is exercised (i.e., in a disqualifying
disposition), such Participant shall notify the Company within seven (7) days of
the date of such disqualifying disposition. In addition, if a Participant
elects, under Code Section 83, to be taxed at the time an Award of Restricted
Shares (or other property subject to such Code section) is made, rather than at
the time the Award vests, such Participant shall notify the Company within seven
(7) days of the date the Participant makes such an election.


7.16    Dispute Resolution. Notwithstanding anything to the contrary herein,
with respect to Awards granted on or after the Amendment Effective Date, if any
individual (other than the Company) brings a claim involving the Company or a
Subsidiary, regardless of the basis of the claim (including but not limited to
claims relating to wrongful discharge, Title VII discrimination, the
Participant’s





--------------------------------------------------------------------------------





employment or service with the Company or its Subsidiaries or the termination
thereof, benefits under this Plan or other matters), such claim shall be settled
by final binding arbitration in accordance with the rules of the American
Arbitration Association (“AAA”) and the following provisions, and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.


a)    Initiation of Action. Arbitration must be initiated by serving or mailing
a written notice of the complaint to the other party. Normally, such written
notice should be provided to the other party within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint. However, this time frame may be extended if the
applicable statute of limitation provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:


Office of General Counsel
Johnson Controls International plc
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591


The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.


(b)    Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the claimant must initiate and participate in any complaint
resolution procedure identified in the personnel policies of the Company or a
Subsidiary, as applicable. If the claimant has not initiated the complaint
resolution procedure before initiating arbitration on a complaint, the
initiation of the arbitration shall be deemed to begin the complaint resolution
procedure. No arbitration hearing shall be held on a complaint until any
complaint resolution procedure of the Company or a Subsidiary, as applicable,
has been completed.


(c)    Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under the award or policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions on which the
arbitrator’s award is based.


(d)    Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or Subsidiary shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.





--------------------------------------------------------------------------------







(e)    Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.


(f)    Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.





